Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments 
Applicants remarks/amendments received on 07/30/2021 has been entered.
Independent claims 1, and 15 have been amended. 
Outstanding 112B rejection of claim 5 has been withdrawn.
Claims 3, 6-9, and 16 canceled.
New claims 17-22 have been added.
Claims 1-2, 4-5, 10-15, and 17-22 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Arguments/Remarks 
The arguments of pages 7-11 regarding the amended languages of the independent claims and that of the prior arts of Nakajima in view of Guthery, and Nakajima in view of Bang and further in view of Lau have been considered, however, they are moot in light of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

       Regarding dependent claim 19:
      The claims requires “wherein the one setting item is a setting item of Select Pager”. 
      In relying on the claim languages of the above claim, and the disclosure, the term or setting cited as “Select Pager” was never defined and cited. It is not clear what applicant intended to claim. Based on the disclosure, it appears that Applicant may have intended to claim a setting item of Select Pages. Thereby, these claimed limitations are found indefinite as their claimed languages are unclear, as to what applicant intends to claim. For purpose of examination, the Examiner interprets said “Select Pager” as a setting designating a select number of pages.
     Applicant needs to positively recite the necessary elements, and to make the claimed limitations clearer on the record, to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly 

      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kudo et al (US 2020/0312326, A1) in view of Nakamura et al (US 2019/0304453, A1). 

      Regarding claim 1, Kudo teaches an image processing system (Kudo teaches at least in Figs. 3, 6, and para. 0015 an image processing system comprising at least a device 100 configured to receive text data from user verbal commands invoking a combination of setting items commands for performing a print job of Fig. 3), comprising: 

 a display device configured to display information (Fig. 3, display 110); and 
and at least one controller (Fig. 3, CPU 360) configured to: 
cause the display device to display a screen on which a print instruction is receivable (display 110 of further at least para. 0018-0019 understoodly configured in the art of to display a screen on which a print instruction is receivable) and names of a plurality of print setting items are arranged (at least Fig. 3); and 
acquire text data including a combination of a name of one setting item of the plurality of print setting items and a word corresponding to a parameter of the one setting item based on speech acquired through the microphone during display of the screen (Fig. 3 and para. 0015, and 0029 further teaches the combination of a scanprint name requested and setting word items by a user verbally requesting a combination job where said text data of at least Fig. 3 and 0028-0029 including a combination of a name of one setting item scanprint and the plurality of the word settings parameters obviously entailing a setting value of those settings of Fig. 3 further comprising designated setting items such as number of copies, color/monochrome, one side/both sides and the like).
     However, Kudo is silent regarding wherein and change the set value of the one setting item on the basis of the text data.
 based on speech acquired through the microphone during obviously display of the screen including a number of designated setting items, and the capability in at least Figs. 14, and 18 to change the set value of the one setting item on the basis of the text data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kudo in view of Nakamura to include wherein change said set value of the one setting item on the basis of the text data, as discussed above, as one skill in the art would appreciate that Kudo in view of Nakamura are in the same field of endeavor of verbally receiving text data from a spoken requested print job including a combination of setting names to perform the print job, Nakamura further complements Kudo in the sense that while the screen is displayed the system allows the user by means of further obtained text data from further spoken commands changed set value of the one setting item on the basis of the text data, thereby making a job execution regarding designated settings values more convenient for the user, which may further be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one 

    Regarding claim 2 (according to Claim 1), Kudo further teaches wherein the screen includes name information of the one setting item (Fig. 3).  

        Regarding claim 10 (according to Claim 1), Kudo further teaches wherein further comprising an apparatus including the microphone, the display device, and an acquiring unit configured to acquire the text data (Fig. 2, any of the apparatus 100). 

    Regarding claim 11 (according to Claim 1), Kudo further teaches wherein further comprising: an apparatus including the microphone and the display device (Fig. 2, any of the apparatus 100); and another apparatus including an acquiring unit configured to acquire the text data (an understand lead device as noted in at least para. 0025 and 0072 may obviously acquire the text data).


and another apparatus including the display device and an acquiring unit configured to acquire the text data (Fig. 2, a device 100).
  
    Regarding claim 13 (according to Claim 1), Kudo is silent regarding wherein the screen includes information showing a set value not yet changed.  
     Nakamura as implied in at least Figs. 14 and 18 comprises understood a screen on which includes information showing a set value not yet changed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kudo in view of Nakamura to include wherein said screen includes information showing a set value not yet changed, as discussed above, as one skill in the art would appreciate that Kudo in view of Nakamura are in the same field of endeavor of verbally receiving text data from a spoken requested print job including a combination of setting names to perform the print job, Nakamura further complements Kudo in the sense that while the screen is displayed the system allows the user by means of further obtained text data from further spoken commands to change the set value of the one setting item 

    Regarding claim 14 (according to Claim 1), Kudo is silent regarding wherein the at least one controller is further configured to cause the display device to display a changed screen in response to accepting an instruction to change the set value of the one setting item, the changed screen including information showing a changed set value of the one setting item.  
changed screen in response to accepting a verbal instruction to change the set value of the one setting item, the changed screen including information showing a changed set value of the one setting item.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kudo in view of Nakamura to include wherein said display changed screen in response to accepting an instruction to change the set value of the one setting item, the changed screen including information showing a changed set value of the one setting item, as discussed above, as one skill in the art would appreciate that Kudo in view of Nakamura are in the same field of endeavor of verbally receiving text data from a spoken requested print job including a combination of setting names to perform the print job, Nakamura further complements Kudo in the sense that while the screen is displayed the system allows the user by means of further obtained text data from further spoken commands to change the set value of the one setting item on the basis of the text data, it is further understood that the prior art of Nakamura further provides obviously a capability where the screen before the user provides the further verbal instructions of Figs. 14 and 18 said screen would obviously includes or await information showing a set value not yet changed by the user, thereby making a job execution regarding designated settings values more convenient for 

      Regarding claim 15, Kudo teaches an image processing apparatus (Kudo teaches at least in Figs. 3, 6, and para. 0015 an image processing system comprising at least a device 100 configured to receive text data from user verbal commands invoking a combination of setting items commands for performing a print job of Fig. 3), comprising: 
a microphone configured to acquire sound (Fig. 3, and para. 0032 further teaches said microphone 340);
a display device configured to display information (Fig. 3, display 110); and 
and at least one controller (Fig. 3, CPU 360) configured to: 
display a screen on which a print instruction is receivable (display 110 of further at least para. 0018-0019 understoodly configured in the art of to display a screen on  and names of a plurality of print setting items are arranged (at least Fig. 3); and acquire text data including a combination of a name of one setting item of the plurality of print setting items and a word corresponding to a parameter of the one setting item based on speech acquired through the microphone during display of the screen (Fig. 3 and para. 0015, and 0029 further teaches the combination of a scanprint name requested and setting word items by a user verbally requesting a combination job where said text data of at least Fig. 3 and 0028-0029 including a combination of a name of one setting item scanprint and the plurality of the word settings parameters obviously entailing a setting value of those settings of Fig. 3 further comprising designated setting items such as number of copies, color/monochrome, one side/both sides and the like).
      However, Kudo is silent regarding wherein change the set value of the one setting item on the basis of the text data.  
     Nakamura teaches as well in at least Figs. 13-14, and 18 the spoken combination of a both face setting item name of the plurality of print setting items based on speech acquired through the microphone during obviously display of the screen including a number of designated setting items, and the capability in at least Figs. 14, and 18 to change the set value of the one setting item on the basis of the text data. It would have been obvious to one of ordinary skill in the art before the 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kudo in view of Nakamura, and further in view of Lau (previously cited). 

      Regarding claim 5 (according to Claim 1), Kudo in view of Nakamura are silent regarding wherein the text data is data generated using a learning model learned on the basis of teacher data containing pairs of text information and audio information.  
        Lau teaches in at least Fig. 2 and para. 0100 an information processing system including at least an email transmission function where an apparatus dictates or announces verbal commands to a system which acquires text from the verbal commands, and to display or change a data on the display screen and to send based on setting data the data expressed by the user, further in at least Fig. 4, the system further comprising a data learning system where the data acquired or generated may be provided or generated using a learning model, S410 of Fig. 4 learned on the basis of teaching data containing pairs of text information and audio regarding the user provided verbal commands. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kudo in view of Nakamura, and further in view of Lau to include said text data is date generated using a leaning model learned on the basis of 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kudo in view of Nakamura, and further in view of Bang et al. (US previously cited). 

    Regarding claim 17 (according to Claim 1), Kudo in view of Nakamura are silent regarding wherein the screen includes a selection object for transition to a 
    Bang teaches in at least Fig. 4-6 and 11 said screen transitions which includes at least a selection object for transition to a further screen, and the further screen is a screen on which a plurality of candidates for a parameter settable for the one setting item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kudo in view of Nakamura, and further in view of Bang to include wherein said screen includes a selection object for transition to a further screen, and the further screen is a screen on which a plurality of candidates for a parameter settable for the one setting item, as Bang further complements Kudo in view of Nakamura in the sense that while the first screen is displayed depending on received requested data, the device is capable of transitioning to a plurality of second of first screens corresponding to requested, or changed data further providing a job execution request regarding designated settings values more convenient for the user, which may further be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer 

Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kudo in view of Nakamura, and further in view of Totsuka et al (US 2019/0068811, A1). 

     Regarding claim 19 (according to Claim 1), Kudo in view of Nakamura are silent regarding wherein the one setting item is a setting item of Select Pager.  
   Totsuka teaches at least in Fig. 5 and para. 0069 a plurality of setting items which may be obtained by voice data of at least para. 0138, said settings items of at Fig. 5 and para. 0069 further comprising the one setting item indicative of a setting item of Select number of Pages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kudo in view of Nakamura, and further in view of Totsuka to include wherein said one setting item is a setting item of Select Pager, as discussed above, as one skill in the art would appreciate that Kudo in view of Nakamura, and further in view of Totsuka are in the same field of endeavor of verbally receiving text data from a spoken requested print job including a combination of setting names to perform the print job, Totsuka further complements Kudo in view of 

    Regarding claim 20 (according to Claim 1), Kudo in view of Nakamura are silent regarding wherein the one setting item is a setting item of Nin1.  
   Totsuka further teaches at least in Fig. 5 and para. 0069 the plurality of designated setting items wherein the one setting item is a setting item of an aggregate print setting comprising said Nin1 setting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kudo in view of Nakamura, and further in view of Totsuka to include wherein said one setting item is a setting item of Nin1, 

    Regarding claim 21 (according to Claim 1), Kudo in view of Nakamura are silent regarding wherein the one setting item is a setting item of stapling.  
     Totsuka further teaches at least in Fig. 5 and para. 0069 the plurality of designated setting items wherein the one setting item is a setting item of stapling. It 


     Totsuka further teaches at least in Fig. 5 and para. 0069 the plurality of designated setting items wherein the one setting item is a setting item of bookbinding comprising said booklet setting item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kudo in view of Nakamura, and further in view of Totsuka to include wherein said one setting item is a setting item of booklet, as discussed above, as one skill in the art would appreciate that Kudo in view of Nakamura, and further in view of Totsuka are in the same field of endeavor of verbally receiving text data from a spoken requested print job including a combination of setting names to perform the print job, Totsuka further complements Kudo in view of Nakamura in the sense that while the displayed screen include further selectable finishing options, aggregate printing or that of booklet settings which may be changed by a user further providing a job execution request regarding designated settings values more convenient for the user, which may further be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said 

Claim Standings
Claims 4 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and/or properly incorporated in respective independent claims.
The prior arts as currently understood do not appear to teach as claimed claim 4.
4. (Currently Amended) The image processing system wherein even when the text data the name of the one setting item of the plurality of print setting items and the word corresponding to the parameter of the one setting item is acquired on the basis of speech acquired through the microphone during display of another screen on which the one setting item is not arranged, the set value of the one setting item is not changed.  
18. (New) The image processing system according to Claim 1, wherein the at -5-least one controller is further configured to acquire text data including a name of the one setting item of the plurality of print setting items and not including the word corresponding to the parameter of the one setting item based on speech acquired 

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/20/2021